DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of treatment embodiments:
Species A: embodiment with user receiving anesthetic induction via the respiration device (election would include claims 1-41): A61M 16/01
Species B: embodiment with user receiving one or both of at least one medicament and at least one treatment via the respiration device (election would include claims 42-53): A61M 15/00, A61M 15/0065, A61M 2016/003, A61M 2016/009
Species A and B contain mutually exclusive treatments and are disclosed as alternative embodiments per paragraph [0152].
In addition, upon election of Species A, Applicant must elect a single subspecies and applicable sub-subspecies: 
	Subspecies A1: structural arrangements (election corresponds to claims 2-4, 40) A61M 16/01
	Subspecies A2: visual indicia/features (election correspond to claims 5-8, 11-12) A61M 16/0003
	Subspecies A3: breath sensitivity (election correspond to claims 9-10) A61M 2016/003, A61B 5/7225
	Subspecies A4: specific features of the active induction phase (election correspond to claims 13-15, 19-24) A61B 5/744, A61M 2205/505, A61M 16/022
	Upon election of Subspecies A4, applicant must elect a single sub-subspecies for termination event
Sub-subspecies A4a: manual (election corresponds to claim 20)
		Sub-subspecies A4b: remote (election corresponds to claim 21)
Sub-subspecies A4c: timeout period (election corresponds to claim 22)
Sub-subspecies A4d: biometric parameters (election corresponds to claim 23)
	Subspecies A5: specific features of the preceding phase (election correspond to claims 16-18, 25-38) A61B 5/744, A61M 2205/505
In addition, upon election of Species B, Applicant must elect a single subspecies and applicable sub-subspecies among respiration devices:
	Sub-Species B1: PAP device (election would include claims 43-45) A61M 16/0009
	Upon election of Subspecies B1, applicant must elect a single sub-subspecies for PAP devices 
		Sub-subspecies B1a: biphasic (election would include claim 44)
		Sub-subspecies B1b: continuous (election would include claim 45)
	Subspecies B2: spirometer (election would correspond to claims 46-47): A61M 2016/003
	Subspecies B3: PEP device (election would correspond to claim 49) A61M 16/0009
	Subspecies B4: ventilator (election would correspond to claim 50): A61M 16/00
To summarize, applicant must elect one of species A and Species B; subsequently applicant must a single subspecies for Species A or B, and conditionally elect a sub-subspecies for that subspecies if applicable (e.g. an election of species A, subspecies A4, sub-subspecies 
The species (subspecies, sub-subspecies) are independent or distinct because they each recite the mutually exclusive features identified above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 39, 41 are generic to species A, and claims 42, 51-53 are generic to Species B.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791